PHARMATHENE, INC. VOTING AND LOCK-UP AGREEMENT

 

This PHARMATHENE, INC. VOTING AND LOCK-UP AGREEMENT (this “Agreement”), dated as
of July 31, 2013, is by and between, Theraclone Sciences, Inc., a Delaware
corporation (the “Company”), and each of the undersigned stockholders (each, a
“Stockholder,” and, collectively, the “Stockholders”) of PharmAthene, Inc., a
Delaware corporation (“PharmAthene”), identified on the signature page hereto.

 

A. The Company, PharmAthene and Taurus Merger Sub, Inc., a Delaware corporation
and direct, wholly owned subsidiary of PharmAthene (“Merger Sub”) and Steven
Gillis, Ph.D., solely in its capacity as the representative of the Theraclone
Sciences, Inc. Stockholders, are entering into an Agreement and Plan of Merger
(as amended from time to time, the “Merger Agreement”), dated as of the date
hereof, pursuant to which Merger Sub will merge with and into the Company (the
“Merger”), after which time the Company will be a direct, wholly owned
subsidiary of PharmAthene;

 

B. As of the date hereof, each Stockholder is the Beneficial Owner (as defined
below) of, and has the sole right to vote and dispose of, that number of each
class of the issued and outstanding capital stock of PharmAthene (the
“PharmAthene Shares”) set forth opposite such Stockholder’s name on Schedule A
hereto; and

 

C. Concurrently with the entry by the Company, PharmAthene and Merger Sub into
the Merger Agreement, and as a condition and inducement to the willingness of
the Company to enter into the Merger Agreement and incur the obligations set
forth therein, the Company has required that the Stockholders enter into this
Agreement.

 

Accordingly, and in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements contained herein, the
parties hereto, intending to be legally bound, hereby agree as follows:

 

ARTICLE I.
Definitions

 

Capitalized terms used but not defined in this Agreement are used in this
Agreement with the meanings given to such terms in the Merger Agreement. In
addition, for purposes of this Agreement:

 

“Affiliate” means, with respect to any specified person, a person who, at the
time of determination, directly or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
such specified person. For purposes of this Agreement, with respect to a
Stockholder, “Affiliate” does not include PharmAthene and the persons that
directly, or indirectly through one or more intermediaries, are controlled by
PharmAthene. For the avoidance of doubt, no officer or director of PharmAthene
will be deemed an Affiliate of another officer or director of PharmAthene by
virtue of his or her status as an officer or director of PharmAthene.

 

“Beneficially Owned” or “Beneficial Ownership” with respect to any securities
means having beneficial ownership of such securities (as determined pursuant to
Rule 13d-3 under the Exchange Act, disregarding the phrase “within 60 days” in
paragraph (d)(1)(i) thereof), including pursuant to any agreement, arrangement
or understanding, whether or not in writing. Without duplicative counting of the
same securities, securities Beneficially Owned by a person include securities
Beneficially Owned by (i) all Affiliates of such person, and (ii) all other
persons with whom such person would constitute a “group” within the meaning of
Section 13(d) of the Exchange Act and the rules promulgated thereunder.

 





 

 

 

 



 

“Beneficial Owner” with respect to any securities means a person that has
Beneficial Ownership of such securities.

 

“person” has the meaning ascribed thereto in the Merger Agreement.

 

“Subject Shares” means, with respect to a Stockholder, without duplication,
(i) the PharmAthene Shares owned by such Stockholder on the date hereof as
described on Schedule A, (ii) any additional shares of PharmAthene acquired by
such Stockholder, over which such Stockholder acquires Beneficial Ownership from
and after the date hereof, whether pursuant to existing stock option agreements,
warrants or otherwise, and (iii) any shares into which the PharmAthene Shares
may be converted, exchanges or reclassified. Without limiting the other
provisions of this Agreement, in the event that PharmAthene changes the number
of PharmAthene Shares issued and outstanding prior to the Termination Date as a
result of a reclassification, stock split (including a reverse stock split),
stock dividend or distribution, combination, recapitalization, subdivision, or
other similar transaction, the number of Subject Shares subject to this
Agreement will be equitably adjusted to reflect such change.

 

“Transfer” means, with respect to a security, the sale, transfer, pledge,
hypothecation, encumbrance, assignment or disposition of such security or the
Beneficial Ownership thereof, and each option, agreement, arrangement or
understanding, whether or not in writing, to effect any of the foregoing. As a
verb, “Transfer” has a correlative meaning.

 

ARTICLE II.
Covenants of Stockholders

 

2.1              Irrevocable Proxy. Concurrently with the execution of this
Agreement, each Stockholder agrees to deliver to the Company a proxy in the form
attached hereto as Exhibit A (the “Proxy”), which will be irrevocable to the
extent provided in Section 212 of the Delaware General Corporation Law (the
“DGCL”), with respect to the Subject Shares referred to therein.

 

2.2              Agreement to Vote.

 

(a)                Except in the case of a Pieces Recommendation Withdrawal or a
Transaction Event Withdrawal, in which event each Stockholder may vote as he,
she or it determines in his, her or its discretion, each and every meeting of
the stockholders of PharmAthene held prior to the Termination Date (as defined
in Article VI), however called, and at every adjournment or postponement thereof
prior to the Termination Date, or in connection with each and every written
consent of, or any other action by, the stockholders of the Company given or
solicited prior to the Termination Date, each Stockholder will vote, or provide
a consent with respect to, all of the Subject Shares entitled to vote or to
consent thereon (i) in favor of the adoption of the Merger Agreement, and any
actions required in furtherance thereof, and (ii) against any amendment of
PharmAthene’s certificate of incorporation or bylaws or any other proposal or
transaction involving PharmAthene, the effect of which amendment or other
proposal or transaction is to delay, impair, prevent or nullify the Merger or
the transactions contemplated by the Merger Agreement or change in any manner
the voting rights of any capital stock of PharmAthene, and against any other
action or agreement that would result in a breach in any material respect of any
covenant, representation or warranty or any other obligation or agreement of
PharmAthene or its shareholders under the Merger Agreement.

 

(b)               No Stockholder will enter into any agreement with any person
(other than the Company) prior to the Termination Date (with respect to periods
prior to or after the Termination Date) directly or indirectly to vote, grant
any proxy or give instructions with respect to the voting of, the Subject Shares
in respect of the matters described in Section 2.2 hereof, or the effect of
which would be inconsistent with or violate any provision contained in this
Section 2.2. Any vote or consent (or withholding of consent) by any Stockholder
that is not in accordance with this Section 2.2 will be considered null and
void, and the provisions of the Proxy will be deemed to take immediate effect.

 



- 2 -

 

 

 

2.3              Revocation of Proxies; Cooperation. Each Stockholder agrees as
follows:

 

(a)                Such Stockholder hereby represents and warrants that any
proxies heretofore given in respect of the Subject Shares with respect to the
matters described in Section 2.2(a) hereof are not irrevocable, and such
Stockholder hereby revokes any and all prior proxies with respect to such
Subject Shares as they relate to such matters. Prior to the Termination Date,
such Stockholder will not directly or indirectly grant any proxies or powers of
attorney with respect to the matters set forth in Section 2.2(a) hereof (other
than to the Company), deposit any of the Subject Shares or enter into a voting
agreement (other than this Agreement) with respect to any of the Subject Shares
relating to any matter described in Section 2.2(a).

 

(b)               Such Stockholder will provide any information reasonably
requested by the Company or PharmAthene for any regulatory application or filing
sought for such transactions.

 

2.4              No Transfer of Subject Shares; Publicity. Each Stockholder
agrees that:

 

(a)                It (i) will not Transfer or agree to Transfer any of the
Subject Shares or, with respect to any matter described in Section 2.2(a), grant
any proxy or power-of-attorney with respect to any of the Subject Shares,
(ii) will take all action reasonably necessary to prevent creditors in respect
of any pledge of the Subject Shares from exercising their rights under such
pledge, and (iii) will not take any action that would make in a material respect
any of its representations or warranties contained herein untrue or incorrect or
would have the effect of preventing or disabling such Stockholder from
performing any of its material obligations hereunder; provided, however, that
Stockholder may (x) transfer shares to Affiliates or charitable organizations,
(y) if Stockholder is an individual, transfer the Subject Shares to any member
of Stockholder’s immediate family, or to a trust for the benefit of Stockholder
or any member of Stockholder’s immediate family for estate planning purposes or
for the purposes of personal tax planning, and (z) transfer Subject Shares upon
the death of Stockholder (any such transferee permitted under clause (w), (x),
(y) and (z), a “Permitted Transferee”); provided, further, that any such
Transfer shall be permitted only if, as a precondition to such Transfer, the
Permitted Transferee agrees in writing to be bound by all of the terms of this
Agreement.

 

(b)               Unless required by applicable Law or permitted by the Merger
Agreement, such Stockholder will not, and will not authorize or direct any of
its Affiliates or Representatives to, make any press release or public
announcement with respect to this Agreement or the Merger Agreement or the
transactions contemplated hereby or thereby, without the prior written consent
of the Company in each instance.

 

ARTICLE III.
Representations, Warranties and Additional Covenants of Stockholders

 

Each Stockholder represents, warrants and covenants to the Company that:

 

3.1              Ownership. Such Stockholder is the sole Beneficial Owner and
the record and legal owner of the Subject Shares identified opposite such
Stockholder’s name on Schedule A and such shares constitute all of the capital
stock of PharmAthene Beneficially Owned by such Stockholder. Such Stockholder
has good and valid title to all of the Subject Shares, free and clear of all
Liens, claims, options, proxies, voting agreements and security interests and
has the sole right to such Subject Shares and there are no restrictions on
rights of disposition or other Liens pertaining to such Subject Shares. None of
the Subject Shares is subject to any voting trust or other contract with respect
to the voting thereof, and no proxy, power of attorney or other authorization
has been granted with respect to any of such Subject Shares.

 



- 3 -

 

 

 

3.2              Authority and Non-Contravention.

 

(a)                Such Stockholder has all necessary power and authority to
execute and deliver this Agreement, to perform its obligations hereunder and to
consummate the transactions contemplated hereby. The execution and delivery of
this Agreement by such Stockholder and the consummation by such Stockholder of
the transactions contemplated hereby have been duly and validly authorized by
all necessary action, and no other proceedings on the part of such Stockholder
are necessary to authorize this Agreement or to consummate the transactions
contemplated hereby.

 

(b)               Assuming due authorization, execution and delivery of this
Agreement by the Company, this Agreement has been duly and validly executed and
delivered by such Stockholder and constitutes the legal, valid and binding
obligation of such Stockholder, enforceable against such Stockholder in
accordance with its terms except (i) to the extent limited by applicable
bankruptcy, insolvency or similar laws affecting creditors’ rights and (ii) the
remedy of specific performance and injunctive and other forms of equitable
relief may be subject to equitable defenses and to the discretion of the court
before which any proceeding therefor may be brought.

 

(c)                Such Stockholder is not nor will it be required to make any
filing with or give any notice to, or to obtain any consent from, any person in
connection with the execution, delivery or performance of this Agreement or
obtain any permit or approval from any Governmental Entity for any of the
transactions contemplated hereby, except to the extent required by Section 13 or
Section 16 of the Exchange Act and the rules promulgated thereunder.

 

(d)               Neither the execution and delivery of this Agreement by such
Stockholder nor the consummation of the transactions contemplated hereby will
directly or indirectly (whether with notice or lapse of time or both)
(i) conflict with, result in any violation of or constitute a default by such
Stockholder under any mortgage, bond, indenture, agreement, instrument or
obligation to which such Stockholder is a party or by which it or any of the
Subject Shares are bound, or violate any permit of any Governmental Entity, or
any applicable Law to which such Stockholder, or any of the Subject Shares, may
be subject, or (ii) result in the imposition or creation of any Lien upon or
with respect to any of the Subject Shares; except, in each case, for conflicts,
violations, defaults or Liens that would not individually or in the aggregate be
reasonably expected to prevent or materially impair or delay the performance by
such Stockholder of its obligations hereunder.

 

(e)                Such Stockholder has sole voting power and sole power to
issue instructions with respect to the matters set forth in Article II hereof
and sole power to agree to all of the matters set forth in this Agreement, in
each case with respect to all of the Subject Shares, with no limitations,
qualifications or restrictions on such rights.

 

3.3              Total Shares. Except as set forth on Schedule A, no Stockholder
is the Beneficial Owner of, and does not have (whether currently, upon lapse of
time, following the satisfaction of any conditions, upon the occurrence of any
event or any combination of the foregoing) any right to acquire, any PharmAthene
Shares or any securities convertible into or exchangeable or exercisable for
PharmAthene Shares. No Stockholder has any other interest in or voting rights
with respect to any PharmAthene Shares or any securities convertible into or
exchangeable or exercisable for PharmAthene Shares.

 



- 4 -

 

 

 

3.4              Reliance. Each Stockholder understands and acknowledges that
the Company is entering into the Merger Agreement in reliance upon Stockholders’
execution, delivery and performance of this Agreement.

 

ARTICLE IV.
Representations, Warranties and Covenants of the Company

 

The Company represents, warrants and covenants to Stockholders that:

 

(a)                The Company has all necessary corporate power and authority
to execute and deliver this Agreement and to perform its obligations hereunder.
The execution and delivery by the Company of this Agreement and the consummation
by the Company of the transactions contemplated hereby have been duly and
validly authorized by the Company and no other corporate proceedings on the part
of the Company are necessary to authorize this Agreement or to consummate the
transactions contemplated hereby.

 

(b)               Assuming due authorization, execution and delivery of this
Agreement by the Stockholders, this Agreement has been duly and validly executed
and delivered by the Company and constitutes the legal, valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, except (i) to the extent limited by applicable bankruptcy, insolvency
or similar laws affecting creditors’ rights and (ii) the remedy of specific
performance and injunctive and other forms of equitable relief may be subject to
equitable defenses and to the discretion of the court before which any
proceeding therefor may be brought.

 

ARTICLE V.
Dissenters’ Rights.

 

5.1              Stockholder agrees not to exercise any rights of appraisal or
any dissenters’ rights that Stockholder may have (whether under applicable Law
or otherwise) or could potentially have or acquire in connection with the
Merger.

 

ARTICLE VI.
Term and Termination

 

6.1              This Agreement will become effective upon its execution by the
Stockholders and the Company. This Agreement will terminate upon the earliest of
(a) the Effective Time, (b) the termination of the Merger Agreement in
accordance with Article VIII thereof, (c) written notice by the Company to the
Stockholders of the termination of this Agreement, or (d) any PharmAthene
Recommendation Withdrawal or Transaction Event Withdrawal (the date of the
earliest of the events described in clauses (a), (b), (c), and (d), the
“Termination Date”). Notwithstanding the foregoing, Article VII of this
Agreement shall survive any termination hereof.

 



- 5 -

 

 

ARTICLE VII.
General Provisions

 

7.1              Action in Stockholder Capacity Only. Each Stockholder is
entering into this Agreement solely in such Stockholder’s capacity as a record
holder and beneficial owner, as applicable, of the Subject Shares and not in
such Stockholder’s capacity as a director or officer of PharmAthene.
Notwithstanding any asserted conflict, nothing herein will limit or affect any
Stockholder’s ability to act as an officer or director of PharmAthene,
including, if Stockholder is a director of PharmAthene, its ability to vote in
favor of a PharmAthene Recommendation Withdrawal or Transaction Event
Withdrawal, or to make any presentations to the PharmAthene Board of Directors
or take any other action that he or she determines to be necessary or
appropriate in his or her discretion, without regard to this Agreement or any
conflict of interest.

 

7.2              No Ownership Interest. Nothing contained in this Agreement will
be deemed to vest in the Company or any of its Affiliates any direct or indirect
ownership or incidents of ownership of or with respect to the Subject Shares.
All rights, ownership and economic benefits of and relating to the Subject
Shares will remain and belong to the Stockholders, and neither the Company nor
any of its Affiliates will have any authority to manage, direct, superintend,
restrict, regulate, govern or administer any of the policies or operations of
PharmAthene or exercise any power or authority to direct any Stockholder in the
voting of any of the Subject Shares, except as otherwise expressly provided
herein or in the Merger Agreement.

 

7.3              Notices. All notices, consents, waivers and other
communications under this Agreement must be in writing (including facsimile or
similar writing) and must be given:

 

If to the Company, to:

 

Theraclone Sciences, Inc.
Seattle Life Sciences Building 

1124 Columbia Street, Suite 300 

Seattle, WA 98104

Attention: Chief Executive Officer

Facsimile No: (206) 805-1699

 

with a copy (which will not constitute notice) to:

 

Fenwick & West LLP
1191 Second Avenue, 10th Floor
Seattle, WA 98101
Attention: Stephen M. Graham

Telecopy: (206) 389-4511

 

If to any Stockholder, to such Stockholder at its address set forth on Schedule
A,

 

or such other address or facsimile number as a party may hereafter specify for
the purpose by notice to the other parties hereto. Each notice, consent, waiver
or other communication under this Agreement will be effective only (a) if given
by facsimile, when the facsimile is transmitted to the facsimile number
specified in this Section and the appropriate facsimile confirmation is received
or (b) if given by overnight courier or personal delivery when delivered at the
address specified in this Section.

 



- 6 -

 

 

 

7.4              Further Actions. Upon the request of any party to this
Agreement, the other party will (a) furnish to the requesting party any
additional information, (b) execute and deliver, at their own expense, any other
documents and (c) take any other actions as the requesting party may reasonably
require to more effectively carry out the intent of this Agreement. Each
Stockholder hereby agrees that the Company and PharmAthene may publish and
disclose in the Form S-4 Registration Statement and Proxy Statement (including
all documents and schedules filed with the SEC) such Stockholder’s identity and
ownership of Subject Shares and the nature of such Stockholder’s commitments,
arrangements, and understandings under this Agreement and may further file this
Agreement as an exhibit to the Form S-4 Registration Statement or in any other
filing made by the Company and/or PharmAthene with the SEC relating to the
Merger Agreement or the transactions contemplated thereby. Each Stockholder
agrees to notify the Company promptly of any additional shares of capital stock
of PharmAthene of which such Stockholder becomes the record or beneficial owner
after the date of this Agreement.

 

7.5              Entire Agreement and Modification. This Agreement, the Proxy
and any other documents delivered by the parties in connection herewith
constitute the entire agreement among the parties with respect to the subject
matter hereof and supersede all prior agreements and understandings, both
written and oral, between the parties with respect to its subject matter and
constitute (along with the documents delivered pursuant to this Agreement) a
complete and exclusive statement of the terms of the agreement between the
parties with respect to its subject matter. This Agreement may not be amended,
supplemented or otherwise modified except by a written document executed by the
party against whose interest the modification will operate. The parties will not
enter into any other agreement inconsistent with the terms and conditions of
this Agreement and the Proxy, or that addresses any of the subject matters
addressed in this Agreement and the Proxy.

 

7.6              Drafting and Representation. The parties agree that the terms
and language of this Agreement were the result of negotiations between the
parties and, as a result, there will be no presumption that any ambiguities in
this Agreement will be resolved against any party. Any controversy over
construction of this Agreement will be decided without regard to events of
authorship or negotiation.

 

7.7              Severability. Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction will, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
affecting the validity or enforceability of the remaining provisions hereof. Any
such prohibition or unenforceability in any jurisdiction will not invalidate or
render unenforceable such provision in any other jurisdiction. If any provision
of this Agreement is so broad as to be unenforceable, the provision will be
interpreted to be only so broad as is enforceable.

 

7.8              No Third-Party Rights. No Stockholder may assign any of its
rights or delegate any of its obligations under this Agreement without the prior
written consent of the Company. The Company may not assign any of its rights or
delegate any of its obligations under this Agreement with respect to any
Stockholder without the prior written consent of such Stockholder. This
Agreement will apply to, be binding in all respects upon, and inure to the
benefit of each of the respective successors, personal or legal representatives,
heirs, distributes, devisees, legatees, executors, administrators and permitted
assigns of any Stockholder and the successors and permitted assigns of the
Company. Nothing expressed or referred to in this Agreement will be construed to
give any person, other than the parties to this Agreement, any legal or
equitable right, remedy or claim under or with respect to this Agreement or any
provision of this Agreement except such rights as may inure to a successor or
permitted assignee under this Section.

 

7.9              Enforcement of Agreement. Each Stockholder acknowledges and
agrees that the Company could be damaged irreparably if any of the provisions of
this Agreement are not performed in accordance with their specific terms and
that any breach of this Agreement by any Stockholder could not be adequately
compensated by monetary damages. Accordingly, each Stockholder agrees that,
(a) it will waive, in any action for specific performance, the defense of
adequacy of a remedy at law, and (b) in addition to any other right or remedy to
which the Company may be entitled, at law or in equity, the Company will be
entitled to enforce any provision of this Agreement by a decree of specific
performance and to temporary, preliminary and permanent injunctive relief to
prevent breaches or threatened breaches of any of the provisions of this
Agreement, without posting any bond or other undertaking.

 



- 7 -

 

 

 

7.10          Waiver. The rights and remedies of the parties to this Agreement
are cumulative and not alternative. Neither any failure nor any delay by a party
in exercising any right, power or privilege under this Agreement, the Proxy or
any of the documents referred to in this Agreement will operate as a waiver of
such right, power or privilege, and no single or partial exercise of any such
right, power or privilege will preclude any other or further exercise of such
right, power or privilege or the exercise of any other right, power or
privilege. To the maximum extent permitted by applicable Law, (a) no claim or
right arising out of this Agreement, the Proxy or any of the documents referred
to in this Agreement can be discharged by one party, in whole or in part, by a
waiver or renunciation of the claim or right unless in a written document signed
by the other party, (b) no waiver that may be given by a party will be
applicable except in the specific instance for which it is given, and (c) no
notice to or demand on one party will be deemed to be a waiver of any obligation
of that party or of the right of the party giving such notice or demand to take
further action without notice or demand as provided in this Agreement, the Proxy
or the documents referred to in this Agreement.

 

7.11          Governing Law. This Agreement and all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto will be
governed by, construed under and enforced in accordance with the laws of the
State of Delaware, without giving effect to principles of conflict or choice of
laws.

 

7.12          Consent to Jurisdiction. Any suit, action or proceeding seeking to
enforce any provision of, or based on any matter arising out of or in connection
with, this Agreement, the Proxy or the transactions contemplated hereby or
thereby will be brought exclusively in the United States District Court for the
District of Delaware or, if such court does not have jurisdiction over the
subject matter of such proceeding or if such jurisdiction is not available, in
the Court of Chancery of the State of Delaware, County of New Castle, and each
of the parties hereby consents to the exclusive jurisdiction of those courts
(and of the appropriate appellate courts therefrom) in any suit, action or
proceeding and irrevocably waives, to the fullest extent permitted by applicable
Law, any objection which it may now or hereafter have to the laying of the venue
of any suit, action or proceeding in any of those courts or that any suit,
action or proceeding which is brought in any of those courts has been brought in
an inconvenient forum. Process in any suit, action or proceeding may be served
on any party anywhere in the world, whether within or without the jurisdiction
of any of the named courts. Without limiting the foregoing, each party agrees
that service of process on it by notice as provided in Section 6.3 will be
deemed effective service of process. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ALL RIGHTS TO TRIAL
BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT,
TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

7.13          Counterparts. This Agreement may be executed in any number of
counterparts, each of which will be deemed to be an original, but all of which,
taken together, will constitute one and the same instrument. A facsimile or
electronic copy of a party’s signature printed by a receiving facsimile machine
or printer (including signatures in Adobe PDF or similar format) shall be deemed
an original signature for purposes hereof.

 



- 8 -

 

 

 

7.14          Expenses. Except as otherwise provided in this Agreement, all
costs and expenses incurred in connection with this Agreement and the
transactions contemplated hereby will be paid by the party incurring such
expenses.

 

7.15          Headings; Construction. The headings contained in this Agreement
are for reference purposes only and will not affect in any way the meaning or
interpretation of this Agreement. In this Agreement (a) words denoting the
singular include the plural and vice versa, (b) ”it” or “its” or words denoting
any gender include all genders and (c) the word “including” means “including
without limitation,” whether or not expressed.

 

[Signature page follows]



 

 



- 9 -

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this PharmAthene Voting and
Lock-Up Agreement to be duly executed as of the day and year first above
written.

 

THE COMPANY: THERACLONE SCIENCES, INC.         By:                 Name:    
Title:       STOCKHOLDERS:                            John M. Gill          
             Brian A. Markison                        Joel McCleary          
             Eric I. Richman                        Jeffrey W. Runge, M.D.      
                                                  Mitchel Sayare, Ph.D.        
               Derace L. Schaffer, M.D.           Steven St. Peter, M.D.    

[Signature Page to Voting and Lock-Up Agreement]

 



 

 

 

 

                 Linda L. Chang                        Francesca Cook          
                                              Wayne Morges, Ph.D.          
             Jordan Karp, J.D.

 

[Signature Page to Voting and Lock-Up Agreement]



 



 

 

 

 

SCHEDULE A

 

STOCKHOLDERS

 

NAME AND
ADDRESS OF STOCKHOLDERS  PharmAthene SHARES
BENEFICIALLY OWNED  John M. Gill   152,759         Brian A. Markison   40,000 
       Joel McCleary   288,559         Eric I. Richman   1,098,183        
Jeffrey W. Runge, M.D.   117,700         Mitchel Sayare, Ph.D.   155,414        
Derace L. Schaffer, M.D.   1,261,043         Steven St. Peter, M.D.   20,000    
    Linda L. Chang   87,500         Francesca Cook   370,843         Wayne
Morges, Ph.D.   N/A         Jordan Karp, J.D.   392,371 

 

 

 

 



 

EXHIBIT A

 

IRREVOCABLE PROXY

 

From and after the date hereof and until the Termination Date (as defined
below), on which date this proxy will terminate and be of no further force or
effect, the undersigned stockholder (“Stockholder”) of PharmAthene, Inc., a
Delaware corporation (“PharmAthene”), hereby irrevocably (to the full extent
permitted by Section 212 of the Delaware General Corporation Law) grants to, and
appoints, Theraclone Sciences, Inc., a Delaware corporation (the “Company”), and
any designee of the Company, and each of them individually, as the sole and
exclusive attorney and proxy of the undersigned, with full power of substitution
and re-substitution, to vote the Subject Shares (as defined in the Voting
Agreement) of the Stockholder, or grant a consent or approval in respect of the
Subject Shares of the Stockholder, in a manner consistent with Section 2.2 of
the Voting Agreement (as defined below). Upon the undersigned’s execution of
this Proxy, any and all prior proxies given by the undersigned with respect to
any Subject Shares relating to the voting rights expressly provided herein are
hereby revoked and the undersigned agrees not to grant any subsequent proxies
with respect to the Subject Shares relating to such voting rights at any time
prior to the Termination Date, on which date this proxy will terminate and be of
no further force or effect.

 

This Proxy is irrevocable, is coupled with an interest and is granted pursuant
to that certain PharmAthene Voting and Lock-Up Agreement (as amended from time
to time, the “Voting Agreement”) of even date herewith, by and among the Company
and Stockholder, and is granted in consideration of the Company entering into
the Merger Agreement (as defined in the Voting Agreement). As used herein, the
term “Termination Date,” and all capitalized terms used herein and not otherwise
defined, will have the meanings set forth in the Voting Agreement. The
Stockholder agrees that this proxy will be irrevocable until the Termination
Date, on which date this proxy will terminate and be of no further force or
effect, and is coupled with an interest sufficient at law to support an
irrevocable proxy and given to the Company as an inducement to enter into the
Merger Agreement and, to the extent permitted under applicable law, will be
valid and binding on any person to whom Stockholder may transfer any of his, her
or its Subject Shares in breach of the Voting Agreement. The Stockholder hereby
ratifies and confirms all that such irrevocable proxy may lawfully do or cause
to be done by virtue hereof.

 

The attorneys and proxies named above, and each of them, are hereby authorized
and empowered by the undersigned, at any time prior to the Termination Date, on
which date this proxy will terminate and be of no further force or effect, to
act as the undersigned’s attorney and proxy to vote the Subject Shares, and to
exercise all voting and other rights of the undersigned with respect to the
Subject Shares (including, without limitation, the power to execute and deliver
written consents pursuant to Section 228 of the Delaware General Corporation
Law), at every annual, special or adjourned meeting of the stockholders of the
Company and in every written consent in lieu of such meeting in a manner
consistent with Section 2.2 of the Voting Agreement.

 

This Proxy will be binding upon the heirs, estate, executors, personal
representatives, successors and assigns of Stockholder (including any transferee
of any of the Subject Shares), and all authority herein conferred or agreed to
be conferred will survive the death or incapacity of the Stockholder.

 



 

 

 

 

If any provision of this Proxy or any part of any such provision is held under
any circumstances to be invalid or unenforceable in any jurisdiction, then
(a) such provision or part thereof will, with respect to such circumstances and
in such jurisdiction, be deemed amended to conform to applicable laws so as to
be valid and enforceable to the fullest possible extent, (b) the invalidity or
unenforceability of such provision or part thereof under such circumstances and
in such jurisdiction will not affect the validity or enforceability of such
provision or part thereof under any other circumstances or in any other
jurisdiction, and (c) the invalidity or unenforceability of such provision or
part thereof will not affect the validity or enforceability of the remainder of
such provision or the validity or enforceability of any other provision of this
Proxy. Each provision of this Proxy is separable from every other provision of
this Proxy, and each part of each provision of this Proxy is separable from
every other part of such provision.

 

Dated: ______________, 2013

 

 

      Name:

 

 



 

